United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, U.S. PENITENTIARY, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1836
Issued: February 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from a July 30, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the date of the last merit decision of April 4, 2013 to the filing date of the
current appeal on August 18, 2014, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerits
of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 30, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case was previously before the Board.3 In the most recent appeal, the Board, by
decision dated November 15, 2012, set aside OWCP’s October 13, 2011 decision denying
appellant’s claim for a schedule award and remanded the case for OWCP to further develop the
medical evidence and obtain a more current second opinion examination to determine whether
appellant was entitled to a schedule award for his accepted lumbar conditions.4 The facts of the
case, as set forth in the prior decision, are incorporated by reference.
OWCP referred appellant to Dr. Fernando Rojas, a Board-certified orthopedic surgeon,
for a second opinion examination. In a March 1, 2013 report, Dr. Rojas determined that
appellant had reached maximum medical improvement on May 7, 2007 and had zero percent
permanent impairment of the lower extremities due to his accepted lumbar conditions, pursuant
to the American Medical Association, Guides to the Evaluation of Permanent Impairment, sixth
edition.
On March 13, 2013 an OWCP medical adviser reviewed the medical evidence and
concluded that appellant had no peripheral nerve impairment and was not entitled to a schedule
award.
By decision dated April 4, 2013, OWCP denied appellant’s schedule award claim on the
basis that the medical evidence did not establish a ratable impairment of a scheduled member.
On May 3, 2013 appellant requested reconsideration and submitted a functional capacity
evaluation conducted by a physical therapist at the Forensic Capacity Evaluation Center on
May 2, 2013 to determine his ability to work. He also submitted a permanent impairment
worksheet also prepared on May 2, 2013 by a physician whose signature is illegible.
By decision dated May 20, 2013, OWCP denied appellant’s request for reconsideration of
the merits finding that he did not submit pertinent new and relevant evidence and did not show
that OWCP erroneously applied or interpreted a point of law not previously considered. It noted
that appellant had claims for lumbar conditions under File Nos. xxxxxx424 (sustained on
June 26, 1989), xxxxxx749 (sustained on May 14, 1990), xxxxxx518 (sustained on
September 15, 1990), xxxxxx626 (sustained on April 1, 2004), xxxxxx168 (sustained on
April 15, 2004), and xxxxxx669 (sustained on July 20, 2004).5

3

The Board dismissed an appeal on December 21, 2011, docketed as No. 11-1390, at appellant’s request. Order
Dismissing Appeal, Docket No. 11-1390 (issued December 21, 2011).
4

Docket No. 12-998 (issued November 15, 2012). OWCP accepted that appellant, a correctional officer,
sustained a contusion to the back and lumbosacral strain on June 26, 1989. Appellant filed a claim for a schedule
award on July 17, 2006.
5

Appellant previously received a schedule award for seven percent permanent impairment to the right upper
extremity and seven percent permanent impairment to the left upper extremity under File No. xxxxxx168. He also
had a claim accepted for right thumb fracture under File No. xxxxxx068 (sustained on February 5, 2002).

2

On January 28, 2014 appellant requested reconsideration for a second time and submitted
narrative statements dated September 30, 2013 and January 8, 2014 disagreeing with Dr. Rojas’
second opinion evaluation and indicating that he had medical conditions accepted by Medicare
and the Veterans Administration. He also submitted an undated report from Dr. Jorge GarciaNegron, a Board-certified physiatrist, who opined that appellant’s bilateral knee conditions were
related to his military service.
By decision dated July 30, 2014, OWCP denied appellant’s request for reconsideration of
the merits finding that he did not submit pertinent new and relevant evidence and did not show
that OWCP erroneously applied or interpreted a point of law not previously considered.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.6 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).7
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.8 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.9 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.10
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record11 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.12

6

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
7

See Annette Louise, 54 ECAB 783, 789-90 (2003).

8

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

See A.L., supra note 8. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

12

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

ANALYSIS
In support of his January 28, 2014 reconsideration request, appellant submitted narrative
statements dated September 30, 2013 and January 8, 2014 disagreeing with Dr. Rojas’ second
opinion evaluation and indicating that he had medical conditions accepted by Medicare and the
Veterans Administration. The Board finds that submission of these narrative statements did not
require reopening appellant’s case for merit review as they did not advance a relevant legal
argument not previously considered by OWCP and did not provide an impairment rating for
schedule award purposes, which was the issue before OWCP. Thus, they do not constitute
relevant and pertinent new evidence and are not sufficient to require OWCP to reopen the claim
for consideration of the merits.
Appellant also submitted an undated report from Dr. Garcia-Negron who opined that his
bilateral knee conditions were related to his military service. The Board finds that submission of
this report does not require reopening the case for merit review as it failed to address the issue of
appellant’s permanent impairment due to his employment-related lumbar conditions, which was
the issue before OWCP. Therefore, the report does not constitute relevant and pertinent new
evidence and is not sufficient to require OWCP to reopen the claim for consideration of the
merits.
The functional capacity evaluation prepared by the physical therapist does not constitute
competent medical evidence as physical therapists are not considered physicians under FECA.13
Additionally, the permanent impairment worksheet contained an illegible signature by the
space designated for a physician. As the author of this document cannot be identified as a
physician, it does not constitute competent medical evidence and is insufficient to reopen the
case for further merit review.14
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did he submit any relevant and pertinent new evidence not previously
considered. The Board finds that appellant did not meet any of the necessary requirements and is
not entitled to further merit review.15
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

13

Allen C. Hendley, 53 ECAB 551 (2002); see also 5 U.S.C. § 8101(2), which provides as follows: “(2)
‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law.”
14

See Merton J. Sills, 39 ECAB 572, 575 (1988).

15

See L.H., 59 ECAB 253 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

